Allowable Subject Matter
	Claims 1-10 are allowed.
	An Examiner’s statement of reasons for allowance is provided as follows.  
	As to claims 1 and 9-10, the prior art of record fails to teach or suggest, either alone or in combination “gate driver on array (GOA) circuit, comprising a plurality of GOA units connected in series, the GOA unit comprising: a forward scan control module, configured to control the GOA driving circuit to perform a forward scan according to a constant voltage level signal; a node signal control module, configured to control the GOA circuit to output a gate driving signal having a low voltage level in a non-working phase; an output control module, configured to control a gate driving signal of a current stage according to a clock signal of the current stage;
a regulating module, configured to maintain a voltage level of a first node;
a first pull-down module, configured to pull-down the voltage level of the first node;
a second pull-down module, configured to pull-down a voltage level of a second node;
a third pull-down module, configured to pull-down a voltage level of the gate driving signal of the GOA unit of the current stage; a fourth pull-down module, configured to pull-down a voltage level of the gate driving signal of a current stage according to a global signal when the GOA driving circuit is in a working phase; and
a switch module, electrically connected between the third pull-down module and the node signal control module, configured to maintain the voltage level of the second node according to the gate driving signal of the GOA unit of a next stage when the first node is being charging.” as claimed (emphasis added).


Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEJOON AHN whose telephone number is (571)272-9528. The examiner can normally be reached 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/SEJOON AHN/Primary Examiner, Art Unit 2628